Citation Nr: 0003069	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-42 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

In January 1998 the Board remanded the issue of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for further 
development.  In August 1999 the RO granted compensation for 
vocal cord palsy with hoarseness under 38 U.S.C.A. § 1151 
with an assigned evaluation of 10 percent.  The assigned 
rating was not appealed, and it is therefore not before the 
Board.  The RO also denied entitlement to compensation for 
vocal cord palsy with headaches under section 1151.  In an 
August 1999 Supplemental Statement of the Case, the RO re-
characterized the issue as entitlement to compensation under 
section 1151 for headaches, and again denied the claim.  The 
case has since been returned to the Board for further 
appellate review.  

In April 1990 the veteran submitted a multitude of claims, 
including two that were apparently never addressed by the RO: 
service connection for malaria (sand fly fever), and service 
connection for a nasal ulcer.  In September 1995, the veteran 
raised a claim to re-open the claim (previously denied by the 
RO in January 1955) of entitlement to service connection for 
a throat tumor (papilloma of the larynx), contending that 
medical records indicated that he sustained it while in the 
service.  As these issues have been neither procedurally 
developed nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for headaches is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  



CONCLUSION OF LAW

The claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for headaches is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA records show that the veteran was hospitalized in October 
1961 with a reported history of chronic headaches since a 
head injury in 1955.  He reported striking his head with 
symptoms that included dizziness, nausea, and a sudden 
collapse two weeks after the accident.  He reported having 
undergone a spinal tap, and having experienced frequent 
headaches since that time which had become progressively 
severe and occurred daily.  Complaints of headaches remained 
relatively constant during the hospitalization.  It was 
concluded that the headaches were functional in origin, and 
the diagnosis was a psychophysiologic musculoskeletal 
reaction manifested by headaches.  

In October 1966 the veteran was admitted to the Boise VA 
Center with complaints of severe recurrent headaches for the 
previous seven years.  It was noted that his local physician 
had partially relieved the pain with a right supraorbital 
nerve section.  It was also noted that the veteran had 
undergone surgery for a papilloma in 1954 and that this 
surgery had left him rather hoarse.  There is no 
documentation regarding the headaches relating to the 1954 
surgery.  During his admission, a partial right cervical 
sympathectomy and a transection of the right temporal artery 
were performed.  It was noted that the operative course was 
benign but that the headache symptoms were entirely 
unchanged.  The diagnosis was a right headache of uncertain 
etiology.  

In October 1967 the veteran was admitted to the VA Hospital 
(VAH) in Portland for a neurological evaluation of his 
headache problem.  It was noted that an attempted cervical 
sympathectomy had been unsuccessful in relieving the pain and 
that it had left him with some hoarseness.  During admission, 
complete relief of his headaches was reported shortly after 
the injection of sterile saline.  For this reason, it was 
suspected that there was a large psychogenic component to the 
headaches.  

In July 1968 the veteran was admitted to the VAH in Topeka 
for evaluation of an intractable left frontal headache of 
several years duration.  He was examined and treated for his 
headaches and the pertinent diagnosis was a headache of 
undetermined etiology.  

In November 1968, Dr. R.G.P. wrote that the veteran was 
involved in an accident 13 years prior, sustaining an injury 
to the head and to the nose.  Since that time, he had been 
bothered by severe headaches through the right parietal area.  
It was noted that his right temporal artery was divided one 
or two years prior, and it was reported that this had given 
him relief for several months, but that the pain had returned 
and was worse than ever.  

The veteran reported having surgery performed on his lower 
right neck two years prior because of his headaches.  He 
reported hoarseness of his voice following the procedure and 
that it had been hoarse and coarse in nature since the 
surgery.  

Examination was found to reveal an abductor paralysis of the 
right vocal cord, which Dr. R.G.P. concluded was apparently 
associated with previous surgery about two years prior.  

In April 1969 the veteran was seen at the Portland VAH with 
complaints of headaches since 1954.  It was noted that he had 
previously undergone surgery to treat the headaches without 
success.  A spinal tap was performed, and x-rays of the skull 
were within normal limits.  An electroencephalogram was also 
within normal limits.  The diagnosis was right hemicephalgia, 
cause undetermined, possibly psychosomatic.  

Records from Dr. A.M.T. indicate that he examined the veteran 
for severe headaches in August 1969.  It was noted that these 
headaches had been going on since 1956 following a minor blow 
to the head while at work.  He reported undergoing a ligation 
of the left temporal artery, and was symptom free for five or 
six months.  Dr. A.M.T. concluded that the headaches were 
probably a treatable entity.  He referred the veteran to Dr. 
R.S.D. for further evaluation.  

The veteran returned to Dr. A.M.T. later in August 1969.  He 
again reported that his headaches started following a head 
injury.  During this examination, it was reported that he had 
hit his head on a beam, sustaining a severe laceration of the 
scalp on the left side, and a broken nose.  He reported going 
to La Grande Hospital following the injury where he was given 
a spinal puncture with a subsequent spinal puncture headache.  
He stated that it was during this time when his present 
attacks of headaches began, and that they had gradually 
increased in frequency over time.  He reported later being 
hospitalized in 1966 during which he underwent an operation 
on his neck for the control of his "intolerable pain 
syndrome," and that he did not experience any relief of pain 
from this surgery.  He further reported that the surgery 
caused vocal cord paralysis on the right side.  He reported 
that his temporal artery was cut which temporarily relieved 
his symptoms, but that the pain attacks recurred.  Dr. A.M.T. 
again concluded that he did not believe that the headaches 
were the result of a psychological disorder.  

In September 1969, Dr. R.S.W. concluded that the veteran had 
erythrocephalgia with some superimposed neuralgia of the 
scalp.  Treatment was prescribed.  In November 1969, Dr. 
A.M.T. noted that there had been no improvement with the 
treatments prescribed by Dr. R.S.W.  

In a letter received by the RO in January 1970, Dr. A.M.T. 
again discussed the veteran's headaches, stating that he was 
at a loss to explain why he was having such headaches.  




Private medical records show various treatment at Holy Rosary 
Hospital between August 1963 and August 1970; however, the 
only notation regarding headaches was made in August 1970.  
No conclusions regarding the etiology of the headaches were 
made.  Records from Holy Rosary show treatment from August 
1970 through May 1993 with a note of chronic headaches being 
made in September 1988; however, there is no documentation 
during this period of conclusions or specific treatment being 
made regarding the headaches.  

In June 1972 the veteran was admitted to the VAH in Roseburg 
for an alcoholic problem.  He indicated that he was drinking 
to treat his headaches.  A history of a fractured skull in 
1956 and that his headaches seemed to be secondary to this 
trauma were recorded.  Constant complaints of headaches were 
documented during admission.  The pertinent discharge 
diagnosis was a headache, cause unknown, probably a vascular 
type.  

In October 1993 the veteran was admitted to the VA Medical 
Center (VAMC) in Boise for a variety of medical problems, 
including a history of headaches.  A past medical history of 
headaches dating back to 1954 was noted, and the diagnosis 
was a history of cluster headaches.  

There are private medical records showing treatment for 
various conditions between May 1993 and January 1994; 
however, these records do not document treatment or 
observations concerning the veteran's headaches.  

In February 1994, a VA general medical examination was 
conducted.  The veteran reported sustaining a head and nose 
injury during a work-related accident in 1954, and that he 
had had frequent headaches since that time.  Examination of 
the head, face, and neck was described as normocephalic, and 
no diagnosis or conclusion regarding headaches was 
documented.  





In April 1995, the veteran submitted his claim for section 
1151 benefits, claiming, in pertinent part, that he had 
experienced severe headaches ever since undergoing surgery in 
1954 to have a diseased papilloma removed.  In March 1996 he 
reiterated this claim, indicating that the head injury 
sustained in an accident on the job was a mild contusion that 
merely agitated the headaches.  

VA hospitalization records from March and April 1998 noted a 
history of cluster headaches but did not document conclusions 
or observations regarding such headaches.  

In September 1998 a VA examination was conducted.  On 
examination, the veteran reported that his headaches 
initially started while he was in Europe in 1942 and that 
they continued when he got home.  He stated that the 
headaches had always been on the right side.  

The veteran stated that he received a right temporal artery 
ligation which gave temporary relief, but that the headaches 
then resumed on the left side.  Examination revealed the head 
to be normocephalic with a small depression/scar at both the 
right and left temple areas.  The VA examiner noted that a 
right cervical sympathectomy was performed in 1966 as well as 
a transection of the right temporal artery.  He concluded 
that it was less likely than not that the headaches were 
aggravated by these procedures.  

Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.


Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) 
(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well-grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  


Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well-
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151); Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  

However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed more than two 
years before October 1997 (April 1995), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.  

As to the claim for compensation benefits for headaches 
pursuant to the criteria under 38 U.S.C.A. § 1151, the Board 
notes that under the law, in the context of this issue on 
appeal, where it is determined that there is disability 
resulting from VA treatment, compensation will be payable in 
the same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well-grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for headaches must be denied 
as not well-grounded.  

In the case at hand, there is no medical evidence that the 
veteran's headaches or any additional headache disability 
resulted from or was aggravated by VA hospitalization, 
medical examination, or treatment.  There are no medical 
opinions in VA or private medical records linking these 
headaches to VA hospitalization, medical examination, or 
treatment.  In fact, the only opinion of record (the VA 
examiner from September 1998) indicated that it was unlikely 
that the headaches were aggravated by surgery performed in 
1966.  

The veteran has contended that his headaches were the result 
of VA treatment.  He specifically claimed that his headaches 
began after VA surgery performed on a papilloma in 1954.  He 
has also been previously documented as reporting that his 
headaches began following a head injury sustained during work 
in 1955 or 1956.  

Irrespective of the etiology the veteran may offer to account 
for his headaches, the Board notes that, generally speaking, 
lay persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's headaches are related to VA hospitalization, 
medical or surgical treatment, or examinations.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the VA 
hospitalization, medical or surgical treatment, or 
examinations caused or aggravated the veteran's headaches 
requires competent medical evidence.  In the absence of 
competent medical evidence linking the veteran's headaches to 
VA hospitalization, medical or surgical treatment, or 
examinations, the Board must deny the veteran's claim as not 
well-grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim for 
compensation for headaches pursuant to the provisions of 
38 U.S.C.A. § 1151 prior to the submission of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

As the veteran's claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for headaches is not 
well-grounded, the doctrine of reasonable doubt is not 
applicable to his case.  

It is again noted that the Board remanded the general issue 
of entitlement to compensation pursuant to section 1151 in 
January 1998.  Pursuant to this remand, the RO attempted to 
obtain outstanding records, including outstanding VA records; 
in particular, complete records pertaining to the October 
1966 hospitalization at the VAH in Boise.  The record 
indicates that the RO attempted to obtain such records 
without success.  The VA in Boise responded in March 1998 
that all sources had been checked and that there were no such 
records available, archived or otherwise.  The Board 
concludes that the RO adequately attempted to obtain possible 
missing VA records pertaining to the October 1966 
hospitalization.  In light of the evidence strongly 
indicating that such records do not exist or are no longer in 
available, the Board concludes that further attempts to 
obtain these records would serve no useful purpose and would 
only impose unnecessary burdens on VA and the veteran.  Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991);  see also Gobber v. Derwinski, 
2 Vet. App.  470, 472 (1992).  

Pursuant to the remand, the RO also attempted to clarify with 
the veteran with respect to records of an October 1993 
hospitalization.  It was unclear whether the records 
previously referred to by the veteran pertained to an October 
1993 VA hospitalization (already of record) or of some other 
period of hospitalization.  The veteran responded by sending 
the records of the October 1993 VA hospitalization, which 
were already of record.  

The RO also ordered a VA examination which was performed.  
The VA examiner rendered a conclusion regarding the effect(s) 
of the 1966 surgery on the veteran's headaches, but did not 
specifically render a conclusion as to whether such headaches 
were caused or aggravated by his surgery in 1954, as has been 
contended by the veteran.

The Board concludes that such error is harmless in this 
instance as the claim is not well-grounded.  Through the 
additional development ordered by the Board in its January 
1998 remand, the veteran's claim has been accorded greater 
consideration than was in fact warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board additionally notes that a Board remand is only a 
preliminary order in nature and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (1999).  


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for headaches, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

